HATCHETT, Justice.
This is a direct appeal from an order of the Circuit Court of Palm Beach County. We have jurisdiction pursuant to Article V, Section 3(b)(1), Florida Constitution.
Appellant, as plaintiff, brought an action for medical malpractice. On motion of the appellees, the trial court entered a final judgment on the pleadings relying on Foley v. Morris, 325 So.2d 37 (Fla. 2d DCA 1976).
On November 4, 1976, this Court entered an opinion reversing Foley v. Morris. See Foley v. Morris, 339 So.2d 215 (Fla.1976). We held that since the legislative intent to provide retroactive effect to Section 95.-11(6), Florida Statutes, is not express, clear, or manifest, it does not apply to causes of action occurring prior to its effective date. We therefore reverse the order of the trial court and remand the cause for further *838proceedings consistent with our November 4, 1976, opinion.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD and KARL, JJ., concur.